Title: To James Madison from William Jarvis, 19 February 1810
From: Jarvis, William
To: Madison, James


SirLisbon 19th. feby 1810
I had the honor to address you the 20th. Ultimo and in that letter begged that you would do me the favour to accept of a Marino Ram & Ewe. They are warranted of the best breed in Spain & a Certificate of their being such will be inclosed to Nicholas Gilman Esqr. I shall however take the liberty to inclose you the best of all vouchers, a sample of the wool I took from their backs, which I found superior to a sample of the best imported Spanish wool, brought from England as a sample. Beside the pair for you & the pair for your worthy predecessor seven rams & two ewes go in the same vessel; but Colo. Gilman is desired that those four be selected from the whole. The two rams I should recommend have the inner part of the end of the horns (the tips of which are sawed off) notched; and the two youngest ewes which are also the largest. The latter may be known by having one or two of their lambs teeth still in. Should any of those die you will please to direct that others be selected, or take sir any others that may be more agreeable; my preference to those being only that they were the Youngest. The Rams as well as the ewes are all marked in both ears & five of the former have a small brand mark thus ◡ on the left side of the face on which the hair does not grow, the other two have a brand mark round the nose just above the nostrils. The first is about an inch & a half to two inches long. The ewes are branded round the nose just like the two rams; but it is scarcely perceptible in two of them. In case of the absence of Colo. Gilman Messrs. James H. Hooe & John Muncaster will take charge of the sheep; who have the particular ear marks. Perhaps however it will be better to send on board & select yours sir & Mr Jefferson’s, while on board.
Let me again add sir that I am happy to have it in my power to send you an animal so useful, & so worthy of your enlightened patriotism and hope that your Love of your Country will plead my apology for the liberty I have taken.
I must [ask] the favour of your taking charge of Mr Jefferson’s pair untill his instructions regarding them is known. A Bill of Lading of both go inclosed. With entire Respect I am sir Yr. Mo: devoted Hble servt
Wm Jarvis
The Captain refusing to take them unless he had the promise of two lambs, of any yeaned on the passage and being desirous of affording a proof of my regard to Messrs Hooe & Muncaster I have promised them t⟨w⟩o likewise, if as many are yeaned, which I must pray you to consent to the fulfillment of, should you choose those which have yeaned.
